PER CURIAM:
Claimants brought this claim for damage to their 2001 Dodge Grand Caravan as claimant Carol Sue McCauley was driving on County Route 50/73 when the vehicle went into a drainage ditch at the edge of the roadway. Respondent maintains County Route 50/73 which proceeds through the City of Salem in Harrison County. The Court is of the opinion to make an award to claimants for the reasons stated herein below.
Claimants were returning to their home in Salem, Harrison County, from a physical therapy session for claimant Pebbles Nicole Maynard on March 11,2002. It was between 3:00 and 3:30 p.m., and the Hardin Grade School was letting its students out for the day so the traffic was heavy on County Route 50/73 in front of the school. Claimant Carol Sue McCauley was driving slowly due to the traffic when she observed an oncoming truck with a large flat bed behind it. She drove to the right in her lane to avoid being too close to the truck when her vehicle went into the drainage channel at the edge of the pavement. The drainage channel is about a foot to a foot and a half deep. The sidewalk adjacent to the drainage channel is higher than the drainage channel itself. Claimants’ van went into the drainage channel and it scraped against the side of the sidewalk causing damage to the passenger side. Claimants submitted photographs of the area which depict the drainage area at the edge of the road and the sidewalk immediately adjacent thereto. The photographs also illustrate the broken white edge line adjacent to the drainage channel. The damages to claimants’ van are estimated to be in the amount of $1,042.40, but claimants maintain insurance with a $ 100.00 deductible provision so any recovery is limited to the amount of the deductible.
John M. Barberio, respondent’s Highway Administrator in Harrison County, testified that he is familiar with County Route 50/73. He described the drainage channel next to the roadway as the channel to respondent’s pipe which is a foot to a foot and half lower than the road surface. He explained that the drainage system has been that way on County Route 50/73 for at least the last twenty-four years. He measured the road at a width of twenty feet nine inches with the lane adjacent to the drainage channel at eight feet eight inches from the yellow center line to the inside edge of the white line. He stated that he has not had any complaints about the drainage channel. He also testified that the sidewalk is maintained by the City of Salem.
After reviewing the facts in this claim, the Court finds that the drainage channel adjacent to County Route 50/73 poses a hazard to the traveling public especially in an area where the edge of the pavement is broken at the white edge line. Respondent is aware of the depth of the drainage channel and its proximity to the sidewalk for the school. County Route 50/73 is not wide in this area and it is not unreasonable to find that claimant Carol Sue McCauley found it necessary to drive to the right edge of the road in the face of an oncoming truck. When she did so, she placed her van in an untenable position of going into the drainage channel and scraping against the sidewalk causing damage to the vehicle. Therefore, the Court has determined that claimants may make a recovery of their insurance deductible as damages in this claim.
*312Accordingly, the Court makes an award to claimants in the amount of $100.00.
Award of $100.00.